Citation Nr: 1233235	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE
 
Entitlement to an evaluation in excess of 40 percent since May 8, 2009 for lumbar degenerative disc and joint disease.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1955 to June 1978. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 
 
The Board remanded the claim for increase involving the service-connected lumbar degenerative disc and joint disease in August 2009, May 2010 and again in August 2011.  The case has been returned to the Board for further appellate review. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
Since May 8, 2009, lumbar degenerative disc and joint disease has not been manifested by unfavorable thoracolumbar ankylosis. 
 
 
CONCLUSION OF LAW
 
Since May 8, 2009, the criteria for an evaluation in excess of 40 percent for lumbar degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011). 
 
 
 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2006 of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are assigned. 
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records and private medical records, and, as warranted by law, affording VA examinations.  The Veteran was provided with a hearing before the Board in May 2009.  A transcript of that hearing is of record.  In August 2009, May 2010 and August 2011, the Board remanded the claim for increase to obtain private medical records the Veteran had identified at the hearing and to provide a current VA examination.  The records have been received and associated with the claims file.  The Veteran was afforded a VA examination in October 2011.  Thus, the Board finds that its prior remand directives have been completed substantially. 
 
The evidence shows that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
Legal Criteria and Analysis
 
The Veteran contends that he warrants a higher evaluation for his service-connected low back disability.  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011). 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 
 
Service connection for degenerative arthritis of the lumbosacral spine with lumbosacral strain and arthritis of the metatarsal phalangeal joint of the right thumb was granted by means of a September 1978 rating decision and assigned a 10 percent evaluation.  In February 1988 VA awarded a 20 percent evaluation.  In the February 2006 rating decision on appeal, the RO reclassified the service-connected disability.  Specifically, it separated the low back and thumb disabilities, and characterized the lumbar disability as lumbar degenerative disc and joint disease.  The RO continued the 20 percent evaluation for the lumbar spine disability.  

In a July 2008 rating decision, the agency of original jurisdiction awarded a separate evaluation for radiculitis of the right lower extremity associated with the lumbar spine disability, which was assigned a 10 percent evaluation.  The Veteran did not appeal the evaluation assigned.  Thus, the evaluation assigned for radiculitis is not part of the current claim.  

In an August 2011 decision, the Board denied entitlement to a rating in excess of 20 percent prior to June 24, 2008, and granted a 40 percent disability rating between June 24, 2008 and May 7, 2009.  In an August 2011 rating decision the RO implemented the Board's decision.  In a June 2012 Supplemental Statement of the Case, the RO granted a 40 percent disability rating effective May 8, 2009.   
 
Lumbar degenerative disc/joint disease is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 
 
Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 
 
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
 
The Veteran has been diagnosed with an intervertebral disc syndrome.  Diagnostic Code 5243 addresses intervertebral disc syndrome.  This disability should be evaluated either under the general rating formula for diseases and injuries of the spine or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code 5243. 
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the  evidence is against the appellant's entitlement to  a disability rating in excess of 40 percent from May 8, 2009.  In order to warrant a 50 percent evaluation, the evidence must show unfavorable thoracolumbar ankylosis.  There is no competent evidence, even from the Veteran, that the thoracolumbar spine is ankylosed, much less unfavorably ankylosed. 
 
At the May 2009 hearing, the appellant testified he was taking prescription medicine for the pain.  He stated that the pain radiated to both legs.  The Veteran stated he had lumbar motion, albeit limited.  He denied wearing a brace for his back or using an assistive device.  The Veteran testified he had been confined to his bed because of back pain three times in the prior 30 days.  He noted he had retired in 1993 but that he had missed days of work because of back pain. He denied retiring from work because of the back disability.  The Veteran stated he used to go fishing, but that back pain prevented him from doing that. He described himself as being inactive because of back pain.  The Veteran testified he thought he could bend forward and touch his thighs. 
 
At the most recent VA examination of October 2011 the appellant demonstrated forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees and left lateral rotation to 20 degrees.  
 
The evidence noted above shows that the Veteran retains motion in almost every plane of movement.  Thus, no more than a 40 percent evaluation is warranted from May 8, 2009. 
 
Under the formula for evaluating intervertebral disc syndrome, a 40 percent disability rating is warranted when the incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes have a total duration is at least 6 weeks during the past 12 months. 
 
At the May 2009 Board hearing, the Veteran testified that he had been in bed for three days out of the prior 30 days.  At the October 2011 VA examination, he reported flare-ups occurring at least weekly, and  lasting two to three days.  He reported that his activity is essentially non-existent during these periods noting that he is able to get out of bed in the morning with great effort and will ambulate only within the house until he feels good again.  Significantly, though, no intervertebral disc syndrome was diagnosed and no incapacitating episodes, as that term is defined by VA, were noted.  
 
The evidence above is the only evidence during the appeal period that addresses a possible incapacitating episode.  Notably, this testimony and reports at the VA examination do not provide a basis for an increased rating during the appeal period for the following reasons.  First, no incapacitating episodes were reported at the VA examination.  Moreover, the flare-ups reported did not require bedrest.  Second, regarding the Veteran's testimony, there is a lack of evidence that his reports of three days in bed meets the criteria for an incapacitating episode. i.e., physician prescribed bed rest.  Lastly, even accepting that the three days meets the criteria for an incapacitating episode, there is no evidence that the Veteran had enough of these episodes to meet the criteria for the 40 percent and 60 percent evaluations, which requires a minimum of 4 weeks (28 days).  
 
The symptoms presented by the Veteran's lumbar degenerative disc and joint disease are fully contemplated by the rating schedule.  The Veteran's loss of lumbar motion falls squarely into rating parameters set forth in the rating schedule.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for the disability at any time during the appellate term.  There is no lay or medical evidence that the disability has caused a marked interference with employment.  At the May 2009 hearing, the Veteran stated that he was retired and had not retired due to the low back disability, but based on his age.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  The preponderance of the evidence is against an evaluation in excess of 40 percent from May 8, 2009.  Thus, with respect to these considerations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
 
ORDER
 
Entitlement to an evaluation in excess of 40 percent from May 8, 2009 for lumbar degenerative disc and joint disease is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


